9

10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

FILED
CLERK, U.S. DISTRICT COURT

 

SWAIN LAW FIRM

Charles Swain (State Bar Number 236014)
1601 Vine Street, Suite 650 MAY 4 2021
Los Angeles, California 90028
Tel: (323) 645-0948

 

 

 

CENTRAL DISTRICT OF CALIFORNIA
py; Vdr DEPUTY

 

Zshonette Reed (State Bar Number 228379)

 

 

LORDEN & REED

9909 Topanga Canyon Boulevard, Suite 247 J S-6
Chatsworth, California 91311

Tel: (818) 728-9690

Attorneys for Plaintiff WENDY CHAVEZ

Adam Siegel (State Bar Number 238568)
Richard B. Azada (State Bar Number 306030}
Ariana Safiudo (SBN 324361)

JACKSON LEWIS P.C.

725 South Figueroa Street,

Suite 2500

Los Angeles, CA 90017

Tel: (949) 885-5229

Attorneys for Defendant

PARTS AUTHORITY METRO LLC

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
WENDY CHAVEZ, individually, and on Case No.: 2:21-cv-3563 FMO (MRWx)

behalf of other members of the public in
general similarly situated and on behalf of ORDER ON

other aggrieved employees, JOINT STIPULATION AND-ORDER-
FOR DISMISSAL WITHOUT
Plaintiffs, PREJUDICE

VS.

PARTS AUTHORITY METRO LLC, LLC,
a California Limited Liability Company;
DOES 1 through 100, inclusive,

 

Defendants.

 

 

 

 

JOINT STIPULATION AND ORDER FOR DISMISSAL WITHOUT PREJUDICE - 1

 
10

11

12

13

14

15

16

17

18

20

21

22

23

24

25

26

27

28

 

 

STIPULATION
hodeeiebelte

The parties to this action, pursuant to Federal Rule of Civil Procedure
41(a)(1)(A)(i1) and acting through counsel, hereby stipulate to the Dismissal Without
Prejudice of this action, including all claims stated herein against all parties, with each

party to bear its own attorney's fees and costs.
Dated this 27'" day of April, 2021.

LAharles Swain, Esq.
SWAIN LAW FIRM|
Attorney for Plaintiff Wendy Chavez

By:

 

Zshonette Reed, Esq.
LORDEN & REED
Attorney for Plaintiff Wendy Chavez

By: /s/ Adam Siegel
Adam Siegel, Esq.
JACKSON LEWIS P.C.
Attorney for Defendant Parts Authority, LLC
(erroneously sued as Parts Authority Metro LLC)
By: /s/ Richard B. Azada
Richard B. Azada, Esq.
JACKSON LEWIS P.C.
Attorney for Defendant Parts Authority, LLC
(erroneously sued as Parts Authority Metro LLC)

 

 

By: /s/ Ariana Sahudo
Ariana Safiudo, Esq.
JACKSON LEWIS P.C.
Attorney for Defendant Parts Authority, LLC
(erroneously sued as Parts Authority Metro LLC)

 

 

JOINT STIPULATION AND ORDER FOR DISMISSAL WITHOUT PREJUDICE - 2

 
ORDER
The parties to this action, pursuant to Federal Rule of Civil Procedure
41(a)(1)(A)(i1) and acting through counsel, hereby stipulate to the Dismissal Without
Prejudice of this action, including all claims stated herein against all parties, with each

party to bear its own attorney's fees and costs.

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

Dated this 27™ day of April, 2021.

L/harles Swain, Esq.
SWAIN LAW FI
Attorney for Plaintiff Wendy Chavez

By: CHL —-

Zshonette Reed, Esq.
LORDEN & REED
Attorney for Plaintiff Wendy Chavez

By:

 

Adam Siegel, Esq.
JACKSON LEWIS P.C.

Attorney for Defendant Parts Authority, LLC
(erroneously sued as Parts Authority Metro LLC)
By:

 

Richard B. Azada, Esq|
JACKSON LEWIS P.C.

Attorney for Defendant Parts Authority, LLC
(erroneously sued as Parts Authority Metro LLC)

By:

 

Ariana Safiudo, Esq.

JACKSON LEWIS P.C.

Attorney for Defendant Parts Authority, LLC
(erroneously sued as Parts Authority Metro LLC)

 

 

 

JOINT STIPULATION AND ORDER FOR DISMISSAL WITHOUT PREJUDICE - 2

 
10

11

12

13

14

15

16

17

18

20

21

22

23

24

25

26

27

28

 

 

ORDER

The stipulation is approved. The entire action, including all claims stated herein against all
parties, is hereby dismissed without prejudice.

Dated: May 4, 2021
/s/

 

Hon. Fernando M. Olguin

 

JOINT STIPULATION AND ORDER FOR DISMISSAL WITHOUT PREJUDICE - 3

 
10

Ld

12

13

14

LS

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

PROOF OF SERVICE
STATE OF CALIFORNIA, COUNTY OF LOS ANGELES

I am employed in the county of Los Angeles, State of California. I am over the age of 18
and not a party to the within action; my business address is as follows:

1601 Vine Street, Sixth Floor Los Angeles, CA 90028

On the third day of May 2021, I served the foregoing documents described as follows:
STIPULATION AND ORDER FOR DISMISSAL WITHOUT PREJUDICE on the
interested parties in this action as follows:

Adam Siegel (State Bar Number 238568)

Richard B. Azada (State Bar Number 306030)

Ariana Safiudo (SBN 324361) Attorneys for Defendant

JACKSON LEWIS P.C.

725 South Figueroa Street,

Suite 2500

Los Angeles, CA 90017

[X] (BY ELECTRONIC TRANSMISSION) I served electronically from the electronic
notification address of admin@swainlawfirm.org the document described above and a
copy of this declaration to the person and at the electronic notification address set forth
herein. The electronic transmission was reported as complete and without error.

I declare under penalty of perjury under the laws of the State of California that the
foregoing is true and correct, and that this declaration was executed on 3 May, 2021 at
Los Angeles, California.

Executed on third day of May 2021, at Los Angeles, California.

I declare under penalty of perjury under the law of the State of California that the

e——
YY.

Tonya Swain

above is true and correct.

 

PROOF OF SERVICE
1

 
